Citation Nr: 1509596	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  09-49 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for chronic back disability.


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to November 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In March 2010, the Veteran presented sworn testimony during a personal hearing at the Salt Lake City, Utah RO, which was chaired by the undersigned Veterans Law Judge.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304.  A transcript of the hearing is associated with the claims file.

In June 2010 and June 2013, the Board remanded the Veteran's claim for further evidentiary development.  As will be explained below, review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in a May 2011 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

In January 2013, the Board requested a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  The requested opinion has been provided and has been associated with the VA claims file.  The VHA opinion has been provided to the Veteran and his attorney.  The Veteran was afforded 60 days to provide additional argument or evidence.  


FINDING OF FACT

Chronic back disability did not have its clinical onset in service or until years later and is not otherwise related to the Veteran's active service; degenerative joint disease of the spine was not exhibited within the first post service year.

CONCLUSION OF LAW

Chronic back disability was not incurred in or aggravated by active service, and degenerative joint disease of the spine may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the August 2008 notice letter satisfied the statutory and regulatory requirement, in which VA is to notify a claimant of evidence, if any, should be obtained by the claimant and which evidence, if any, would be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b).

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The evidence in the claims file includes private and VA treatment records, statements from the Veteran, lay statements, and service treatment records (STRs).  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claim on appeal that needs to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Additionally, the Veteran was afforded VA examinations in June 2010, February 2013, and March 2013, as to the pending claim, the reports of which are of record.  The medical opinions reflect that the VA examiners thoroughly reviewed the Veteran's past medical history, and rendered opinions which appear to be consistent with the remainder of the evidence of record.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the pending claim has been met.  38 C.F.R. § 3.159(c)(4).
II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Service connection connotes many factors but basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163 (1995).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Certain chronic diseases (such as arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service; or if shown in service and at any time thereafter.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.303(b), 3.307(a)(3); 3.309(a) (2014).

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term 'chronic disease', whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, No. 2011-7184, slip op. at 13 (U.S. Fed. Cir. Feb. 21, 2014).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. §§ 1111, 1113 (West 2014); 38 C.F.R. § 3.304(b) (2014).

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2014).

Here, the Veteran asserts entitlement to service connection for residuals of a back injury, which he contends is due to his military service.  Specifically, he claims that he injured his back while throwing grenades and then falling on his abdomen.  See, e.g., Veteran's submitted statement dated July 2008.  For the reasons set forth below, the Board concludes that service connection is not warranted for residuals of a back injury.

In a January 1971 service entrance examination report, the Veteran checked a box indicating "back trouble."  Further below the checked box, a physician noted questionable mid-back pain.  A January 1971 examination, performed for induction purposes, reflects that his spine was clinically evaluated as normal.  A May 1971 STR reveals that the Veteran previously injured his back prior to service and reinjured his back.  A July 1971 STR noted low back pain with muscle spasms; he was treated with a heat pack and medications.  An August 1971 STR shows complaints of back pain and that the Veteran had been experiencing low back pain for one and half years.  An examination and x-ray report revealed no abnormalities of the Veteran's spine.  See Veteran's STR dated August 1971.  The physician indicated that the Veteran is suffering from chronic low back pain and recommended a different bed board.  Id.  A November 1972 service separation examination report shows no complaints, treatments, or diagnosis of a back disability.  

A November 1988 private treatment record noted complaints of severe back pain for a six month period. 

Private rehabilitation treatment records dated from 2001 to 2006 illustrate that the Veteran sought treatment for his lumbar muscle spasms and low back pain.  

A February 2007 physical therapy treatment note shows that the Veteran recently injured his back.  The note further explained that while the Veteran was painting, he fell on his back that resulted in his back giving out.  

A September 2008 lay statement from a fellow soldier of the Veteran, stated that he attended basic training with the Veteran, and recalls when the Veteran injured his back during a training exercise. 

A July 2008 VA treatment provider, Dr. T.R., attributes the Veteran's current mid-back pain to his basic training during his military service.  Further, Dr. T.R. recounted the Veteran's back history and stated, during service, the Veteran's back pain was treated with medications and ice that provided good relief.  His mid-back pain and new low back pain returned in 2002.  He fell on ice in February 2004, experiencing increased pain, and had a back strain in February 2007.  In March 2008, pain worsened and a magnetic resonance imaging (MRI) showed thoracic spine with degenerative disc disease (DDD)/degenerative joint disease (DJD) of the mid-lower thoracic spine.  A computerized tomography (CT) scan in March 2008 showed an old compression fracture of thoracic spinal nerve 12 (T12).  The Veteran's back pain is likely long standing and related to injury that he sustained in basic training.  See VA treatment record dated July 2008. 

In June 2010, the Veteran was afforded a VA examination.  The Veteran reported that he injured his back during basic training in service.  He also reported that on his service entrance examination report, he checked a box that indicated he had back problems; however, he explained he only had a sore back.  He continues to have back pain to this day.  The examiner reviewed the claims file.  The examiner noted that the Veteran did not seek treatment for his back until 2001.  Upon examination, the Veteran was diagnosed with DDD of the thoracolumbar spine with an old T12 compression fracture.  The examiner stated he reviewed the Veteran's STRs x-ray reports.  Moreover, the examiner stated, 

Also of note is the specific mechanism of injury that the [V]eteran claims where he landed on his abdomen with his back being bent in a Patient-shape.  Typically with a 	compression 	fracture there will be a forced flexion type injury 	or an axial loading injury causing the compression fracture.  What is more clear is that the compression fracture did not show up on imaging until 2004 and the 	imaging in 2002 specifically mentioned no compression fracture of T12.  Therefore, this T12 compression fracture occurred sometime 	before 2004 and I cannot resolve this issue without resorting to mere speculation as to when the date of injury may have occurred, whether it was in 2002 after the x-ray or sometime closer to 2004 when it actually showed up on imaging.
See VA examination report dated June 2010.

In June 2010, a statement from Dr. J.A.T. stated that he formerly treated the Veteran in the early 1980's.  Upon the Veteran's initial evaluation, the Veteran reported he sustained a traumatic injury to his spine during his active military service.  Further he stated, "although medical records intermittently reflect some of his visits to me I did prescribe and advise [the Veteran] interventions for the frequent exacerbations of his condition. "  See Dr. J.A.T. statement dated June 2010.

In February 2013, a medical opinion was obtained from a VHA neurosurgeon specialist.  The VHA reviewer indicated that he thoroughly reviewed the claims file.  He noted that the first mention of a T12 compression fracture was reported in 2004 via CT scan, which was taken after the Veteran fell on ice.  The 2004 CT scan showed a first lumbar vertebra ( L1) subacute fracture, which "rules out the possibility of L1 being a service connected injury."  In 2008, a MRI and x-ray failed to show a T12 compression fracture.  The VHA reviewer opined that it is not likely that the Veteran's current DDD of the thoracolumbar spine residuals of T12 compression fracture, or any other back disability, had its clinical onset in service or otherwise related to service.  He reasoned: 

	First, the fact that the veteran reported back problems dated 	before the basic training injury.   Two he had a fall on ice 	documenting sub-acute L1 fracture by CT scan this may add to 	the seventy of his symptoms.  Third, he does not have a 	documented continuous back problem history between the 	reported injury and the time of symptoms in the 1980's 	indicates that his initial injury may not be directly connected 	to his chrome back condition.  Fourth, the [V]eteran mentions 	multiple labor intensive jobs and this may be related to the
	etiology of the T12 fracture of unknown age and chronic 	degenerative disc disease.  If he would have never been able to 	perform these jobs I could relate the 1971 incident to his 	chronic pain.
See VHA report dated February 2013.  

In April 2013, VA treatment provider, Dr. T.R., submitted a statement that she has been treating the Veteran since 2008.  She again stated that the Veteran's back pain is likely long standing and related to his injury he sustained in basic training.  She opined that the Veteran's chronic back condition is more likely the residual effects of trauma suffered in basic training.  She reasoned that the Veteran has had no other risk factors that may have precipitated his current condition.  

In March 2013, the Veteran was afforded a VA examination; at which time, a diagnosis of DDD of the thoracolumbar spine was confirmed.  No medical opinion was given.  

The Board finds that the Veteran was sound upon entrance to his military service.  In this case, no specific back disability was indicated on the Veteran's January 1971 entrance examination report.  See 38 U.S.C.A. § 1111.  Moreover, the "questionable back pain" noted on the Veteran's service entrance examination report does not constitute a diagnosis or a disorder.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999)(holding complaints of pain, alone, without evidence of underlying pathology, do not constitute a disability).  The Veteran's STRs, including his entrance examination report, demonstrate that he had back pain during service.  Notably, examinations and x-rays of the Veteran's back consistently showed negative impressions and no diagnosis.  Also, the Veteran's service separation examination report is absent any complaints, diagnosis, or treatment of a back disability.  Additionally, the Veteran has reported that when he checked the box on his service entrance examination report, he was referencing only prior back pain.  See e.g., VA examination report dated June 2010.  The Board recognizes that the Veteran complained of back pain during service, and, while back pain is a common symptom, it does not indicate any specific diagnosis nor is it attributed to any specific activity.  As such, the Board finds that the Veteran is entitled to the presumption of soundness under 38 U.S.C.A. §§ 1111, 1137. 

When assessing the probative value of a medical opinion, the access to claims files and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is entitled to less weight.  Further a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 295.

A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  See Miller v. West, 11 Vet. App. 345, 348 (1998); see also Leshore v. Brown, 8 Vet. App. 409 (1995).

The Court has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  Specifically, the Court held that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  In Jones, the Court examined "how thoroughly . . . an examiner [must] . . . explain the essential medical reasoning before the Board may rely on his or her representation that an opinion cannot be rendered 'without resort to mere speculation.'"  In its ruling, the Court stated that an examination report "should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge . . . or that the actual cause cannot be selected from multiple potential causes."  Id. at 390.

The Board finds that the VA examiner's medical opinion in June 2010 is very probative.  The Board notes that the VA examiner was unable to determine whether the Veteran's T12 compression fracture occurred in 2002 or 2004 without mere speculation.  The Board points out that even though the examiner could not determine whether the disability occurred in 2002 or 2004, both dates are decades after the Veteran was discharged from his military service.  Thus, either date provides that the Veteran's T12 compression fracture did not occur during his military service.  In any event, a medical opinion is inadequate where it is noted that the etiology of a disability could not be resolved without resort to speculation, and the examiner does not provide any supporting explanation for that conclusion.  See Jones, supra.  However, that is not the case here, the examiner's conclusion offered a rationale for his opinion and provided sufficient details.  The examiner reviewed the Veteran's claims file and factored the Veteran's STRs when forming his opinion.  See Nieves-Rodriguez, 22 Vet. App at 301.  Crucially, in forming his opinion, the examiner took into consideration the x-ray reports prior to service and subsequent to service.  Thus, the Board finds that the VA opinion is sufficient and provides adequate details for the Board to render an informed decision.

The Board finds that the June 2010 Dr. J.A.T.'s positive nexus opinion is of limited probative value.  Dr. J.A.T. opined that the Veteran's current back disability is related to an injury he sustained during his military service.  However, he failed to provide a rationale on how he reached his conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)(holding a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  While Dr. J.A.T. treated the Veteran in 1988, his treatment records do not mention a back injury from the Veteran's military service.  Dr. J.A.T.'s recollection of the Veteran's history (three decades earlier) is less persuasive, since his contemporaneous treatment notes are absent such details.  

The Board finds that the April 2013 VA treatment provider, Dr. T.R., positive nexus opinion lacks probative value.  Dr. T.R. opined that the Veteran's current back disability is related to an injury he sustained during his military service.  Dr. T.R.  explained her rationale by stating that the "Veteran has had no other risk factors that may have precipitated the Veteran's current back disability."  In July 2008 VA treatment provider, Dr. T.R., noted a detailed history of the Veteran's back.  Specifically, she indicated that the Veteran fell on ice in February 2004 and thereafter, he underwent physical therapy to stabilize his lumbar spine.  Thus, the Board finds the VA treatment provider's nexus opinion is contradictory and based on inaccurate facts.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (finding 

that presumption of credibility did not arise because physician's opinion was based upon "an inaccurate factual premise" and thus had "no probative value").   

The Board finds highly probative and persuasive the February 2013 VHA opinion. The VHA reviewer found that the Veteran's residuals of a back injury are not likely related an injury during the Veteran's active military service.  He provided a clear explanation for his conclusion with reference to the record.  He noted x-ray reports prior to service and subsequent to service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support [the] opinion.").  Notably, he pointed out inconsistencies in the record that relate to the Veteran's current back disability and the injury sustained in service.  For example, the Veteran suffered back pain prior to service and recognized the gap of medical evidence in the record immediately following service to years later.  The VHA reviewer also noted the Veteran's labor intensive jobs post-service in relation to the Veteran's current back disability.  

Accordingly, the Board finds the VA June 2010 and VHA February 2013 opinions to have the highest probative value as to the medical nexus of back disability.  The Board finds that the June 2010 and February 2013 examiner's nexus opinions are more probative and outweigh Dr. J.A.T. and Dr. T.R.'s nexus opinions.

The Board notes that upon entrance into service, the Veteran was experiencing low back pain, which tends to undermine his testimony that back pain had its onset in service.  No back disability was associated with the back pain and the back was normal on his discharge from his military service.  See service separation examination report dated November 1971.  As pointed out by Dr. T.R. in July 2008, the Veteran did not seek treatment for his back pain until many years after service and after participating in construction and other manual labor.  The evidence shows that back complaints in service were in the low back area.  Since service, the Veteran's back pain is in the mid-back and low back areas.  See VA treatment records dated July 2008.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to degenerative changes is commonly known and, therefore, the Veteran's testimony that his the degenerative changes in his spine are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  The Board finds the 2010 VA examination report and 2013 VHA opinion are more probative than the Veteran's statements.  The examiners are medical professionals and were able to review the overall record, including the Veteran's history and opinions.  The Veteran has not given a rationale for his opinion other than a claim that back pain in service represents the same back pathology that was demonstrated after service.  

The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  The Board has considered the Veteran's contention of continuity of back symptoms following his military service.  "Chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, with subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  The Veteran was not diagnosed with degenerative joint disease of the spine during his military service or for decades thereafter.  C.f., Walker, 708 F.3d at 1331.  Moreover, the Veteran's symptoms have varied from the low back in service to the mid-back and low back following service.  Moreover, degenerative changes in the spine were first demonstrated years after service and following post service trauma.  The Board does not find the Veteran's statements of continuous symptoms convincing.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  Considering the evidence, the Board finds that the negative evidence is more persuasive and of greater probative value.  A preponderance of the evidence is against the claim.  Thus, the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for chronic back disability is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


